

113 HR 4001 IH: Defending Against Aquatic Invasive Species Act of 2014
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4001IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mrs. Miller of Michigan introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of the Army to carry out certain activities to prevent the interbasin transfer of aquatic invasive species between the Great Lakes and Mississippi River, and for other purposes.1.Short titleThis Act may be cited as the Defending Against Aquatic Invasive Species Act of 2014.2.Hydrologic separation(a)In generalThe Secretary of the Army is authorized to carry out projects necessary to separate the hydrologic connection between the Great Lakes and Mississippi River basins to prevent the interbasin transfer of aquatic invasive species.(b)Timing(1)DesignNot later than 180 days after the date of enactment of this Act, the Secretary shall undertake design activities necessary to carry out the projects authorized under subsection (a).(2)ConstructionNot later than 180 days after the date on which design activities undertaken under paragraph (1) are completed, the Secretary shall begin construction of the projects authorized under subsection (a).(c)ConsultationIn carrying out projects authorized under subsection (a), the Secretary shall consult with the—(1)Secretary of the Interior;(2)Governors of Michigan, Illinois, Indiana, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin;(3)Metropolitan Water Reclamation District of Greater Chicago;(4)Great Lakes Commission;(5)Great Lakes Fishery Commission; and(6)Great Lakes and St. Lawrence Cities Initiative.(d)Non-Federal interestsThe Secretary may enter into agreements with non-Federal interests to assist the carrying out of projects authorized under subsection (a).(e)Federal shareThe Federal share of the cost of a project carried out under this section may be up to 100 percent.